DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/2021 has been entered. 
Information Disclosure Statement

The information disclosure statements filed 7/13/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  The examiner notes the resubmission of the Japanese office action however, the foreign language office actions are not translated (emphasis added).
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5, 9, 10, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Naoki JP 2015102110 in view of Hirai US 2010/0288066.
Naoki discloses: 
Claim 1, a wave generator (W); an external gear (F) which is bent and deformed by the wave generator; and an internal gear (C, Ts, 44) which meshes with the external gear, a wave generator bearing (55) which is disposed between the wave generator and the external gear, wherein the internal gear is formed of the resin [0032], wherein the external gear is formed of the high thermal conductivity material [0033], and wherein each of the wave generator and the wave generator bearing is formed of a high thermal conductivity material having thermal conductivity higher than that of the resin (wave generator bearing is implicitly formed of metal, also see cross-hatching).
Naoki discloses a wave generator for enabling a wave gearing function.  Naoki does not disclose an elliptical shaft portion with the wave generator bearing between the shaft and the external gear.  Hirai teaches an elliptical shaft portion (15) with the wave generator bearing (16) between the shaft and the external gear (11).  Because both Naoki and Hirai teach wave generators for generating wave motion to enable wave gearing functions, it would have been obvious to one having ordinary skill in the art at the time of the invention to substitute an elliptical shaft portion with the wave generator bearing between the shaft and the external gear for another wave generator to achieve the predictable result of generating a wave form to enable a wave gearing function.
Claim 3, an abutment member (10) which is connected to the internal gear and abuts the external gear, and wherein the abutment member is formed of a high thermal conductivity material having thermal conductivity higher than that of the resin [0034].
Claim 5, wherein the wave generator is formed of a metal as the high thermal conductivity material (wave generator is implicitly formed of metal, also see cross-hatching).

Claim 10, wherein the member is a bearing housing which supports the wave generator via an input bearing (H, 20 supports wave generator 32 via bearings 23, 46, 15).
Claim 15, wherein a portion of the wave generator is exposed to an external space of the bending meshing type gear device (see arrows in figure 4).
Claim 16, wherein an end surface of the wave generator in an axial direction is exposed to the external space of the bending meshing type gear device (see external faces of W in figure 1).
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim Rejections - 35 USC § 103

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Naoki JP 2015102110 in view of Hirai US 2010/0288066.
Naoki discloses the claimed invention except for the bearing housing being formed of resin.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the bearing housing of resin, since it has been held to be within the general skill of a worker in the art to In re Leshin, 125 USPQ 416.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Naoki JP 2015102110 in view of Hirai US 2010/0288066 in view of Zheng US 2015/0345608.
Naoki does not disclose the wave generator bearing comprises an outer ring, a rolling body, and an inner ring, and wherein the outer ring, the rolling body, and the inner ring are formed of the high thermal conductivity material.  Zheng teaches the wave generator bearing (210, 235, “outer race”) comprises an outer ring (see “outer race” paragraph 80, a rolling body (see ball in 235 figure 5), and an inner ring (surface of 210), and wherein the outer ring, the rolling body, and the inner ring are formed of the high thermal conductivity material (they are all formed of metal see paragraph 31).  Because both Zheng and Naoki teach wave generator gearing for the purpose of reducing a gear ratio, it would have been obvious to one having ordinary skill in the art at the time of the invention to substitute the wave generator of Naoki for the wave generator of Zheng to achieve the predictable result of reducing a gear ratio.
Claim 14, device taught by Zeng includes: wherein the inner ring of the wave generator bearing is integrally formed with the wave generator (paragraph 007).
Allowable Subject Matter

Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 2, while CN 103291851 appears to disclose a groove portion between tooth portions, CN 103291851 does not appear to disclose a protruding portion which is provide on an inner peripheral side of the base portion radially inside the groove portion.

Response to Arguments

Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE BOES whose telephone number is (571)272-4898.  The examiner can normally be reached on Monday-Friday 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




TERENCE BOES
Primary Examiner
Art Unit 3658



/TERENCE BOES/Primary Examiner, Art Unit 3658